      Case 2:17-cv-00198-RAH-WC Document 48 Filed 05/08/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

WILLIE ARTHUR SULLEN,                      )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )   CIVIL ACTION NO. 2:17-CV-198-RAH
                                           )
COMMISSIONER DUNN, et al.,                 )
                                           )
       Defendants.                         )


                                           ORDER

       On April 1, 2020, the Magistrate Judge filed a Recommendation in this case to which no

timely objections have been filed. Doc. 45. Upon an independent review of the file in this case

and upon consideration of the Recommendation of the Magistrate Judge, it is

       ORDERED and ADJUDGED that the Recommendation of the Magistrate Judge be and is

hereby ADOPTED, and this case be and is hereby DISMISSED as follows:

       1. Defendants’ motion for summary judgment is GRANTED;

       2. This case is DISMISSED with prejudice

       3. Costs are TAXED against Plaintiff for which execution may issue.

       A separate Final Judgment will be entered.

       DONE, this 8th day of May, 2020.


                                           /s/ R. Austin Huffaker, Jr.
                                    R. AUSTIN HUFFAKER, JR.
                                    UNITED STATES DISTRICT JUDGE
